Citation Nr: 0024335	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 538 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of the recovery of overpayments of 
disability payment in the amount of $14,448.


REPRESENTATION

Appellant represented by:	To be determined


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to April 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the Committee on 
Waivers and Compromises (Committee) of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO), which denied waiver of two overpayments in the amount 
of $14,448.  The veteran and his representative from Disabled 
American Veterans appeared at a hearing before a member of 
the Committee in July 1999.


REMAND

The veteran asserts that he did not understand the 
overpayment, as the amount has constantly changed, and 
requested an explanation of such.  It appears that the 
veteran has raised the issue of the propriety of creation of 
the overpayment.  In September 1998, the RO addressed the 
creation of the veteran's overpayment.  The veteran filed a 
notice of disagreement to this decision in October 1998.  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1999).  It does not appear from the record that the RO has 
issued a statement of the case on this issue.  The United 
States Court of Veterans Appeals (Court) has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO did not subsequently 
issue a statement of the case addressing the issue, the Board 
should remand the issue to the RO for issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Court has directed that when a debtor requests a waiver 
of an overpayment and also asserts that the underlying debt 
is invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The question of whether 
the overpayment at issue was properly created is inextricably 
intertwined with the issue pertaining to the veteran's 
entitlement to waiver of the recovery of the overpayment of 
disability compensation benefits.  This is because a grant or 
denial of a waiver presupposes the propriety of the creation 
of the indebtedness in the first instance.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  

Additionally, there are letters in the record from a law firm 
which indicate that they are representing the veteran with 
respect to the waiver issue.  However, there is no document 
of representation from the law firm.  Additionally, there is 
a VA form 23-22, Appointment of Representation, in favor of 
the DAV, and the DAV appeared with the veteran at his hearing 
in July 1999.  The veteran should clarify his representation, 
whether it is the DAV or an attorney. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should issue a statement of 
the case as to the veteran's claim 
concerning the propriety of the creation 
of the overpayment, undertaking such 
development as is necessary in order to 
adjudicate the issue and address the 
specific contentions.  

2.  The RO should contact the veteran and 
clarify his representation, whether it is 
the DAV or a private attorney.  

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



